GPS FUNDS I AMENDMENT TO THE FUND ADMINISTRATION SERVICING AGREEMENT THIS AMENDMENT dated as of the 6th day of March, 2014, to the Fund Administration Servicing Agreement, dated as of May 11, 2001, as amended February 21, 2002, May 25, 2004, May 15, 2007 and April 1, 2011 (the “Agreement”), is entered into by and between GPS FUNDS I, a Delaware statutory trust (the “Trust”), and U.S. BANCORP FUND SERVICES, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the fees of the Agreement; and NOW, THEREFORE, the parties agree as follows: Exhibit A of the Agreement is hereby superseded and replaced with Amended Exhibit A attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. GPS FUNDS I U.S. BANCORP FUND SERVICES, LLC By: /s/ Carrie E. Hansen By: /s/ Michael R. McVoy Name: Carrie E. Hansen Name: Michael R. McVoy Title: Chairman Title: Executive Vice President 3/2014 – GPS Funds I 1 Amended Exhibit A to the Fund Administration Agreement – GPS Funds I Separate Series of GPS Funds I GuideMark Large Cap Growth Fund GuideMark Large Cap Value Fund GuideMark Small/Mid Cap Core Fund GuideMark World ex-US Fund GuideMark Tax-Exempt Fixed Income Fund GuideMark Core Fixed Income Fund GuideMark Opportunistic Equity Fund 3/2014 – GPS Funds I 2 Amended Exhibit A (continued) to the Fund Administration Servicing Agreement – GPS Funds I GPS Funds I & GPS Funds II – Fund Administration Fee Schedule effective April 1, 2014 Annual fund administration fee based upon average net assetsfor the combined trusts: []basis points on the first $[] []basis points on the next $[] []basis points on the balance Minimum annual fee: $[]for the aggregate of the funds ([]funds; assumes a multi-class structure). The monthly fee that is charged is the greater of the fee based upon assets or the minimum fee. * The minimum annual fee of $[] is waived for each new fund during the first []months of operations.After the first[]months, the following tiered minimum annual fee schedule applies during months []through []of operations: []% of the minimum annual fee in months [], []& [] []% of the minimum annual fee in months [], []& [] []% of the minimum annual fee in months [], []& [] []% of the minimum annual fee in month [] and beyond Chief Compliance Officer Support Services:$[] per trust per year. Charles River: $[] set-up charge (waived) Annual fee is $[] per trust. Passive foreign investment companies identification annual fee - $[] per security submitted for identification. Wash sales reporting (GainsKeeper) annual fee - $[] per fund. Extraordinary services – quoted separately Plus out-of-pocket expenses, including, but not limited to: Postage, Stationery Programming, Special Reports Third-party data provider costs Proxies, Insurance EDGAR/XBRL filing Retention of records Federal and state regulatory filing fees Certain insurance premiums Expenses from Board of Trustees meetings Auditing and legal expenses Blue Sky conversion expenses (if necessary) All other out-of-pocket expenses Fees are calculated pro rata and billed monthly. 3/2014 – GPS Funds I 3
